1 N.Y.3d 620 (2004)
ALBANY-PLATTSBURGH UNITED CORPORATION, Plaintiff,
v.
JOHN L. BELL, Defendant. (Action No. 1.)
JOHN L. BELL, Appellant,
v.
DAVID R. WHITE et al., Respondents. (Action No. 2.) (And a Related Proceeding.)
Court of Appeals of the State of New York.
Submitted November 24, 2003.
Decided February 24, 2004.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's denial of appellant's motion to renew and to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.